Title: To Benjamin Franklin from John Burnell, [8 June 1777?]
From: Burnell, John
To: Franklin, Benjamin


Sir
[June 8?, 1777]
I am Just Arrivd. in Paris and much fateagd. Have traveled 226 Miles in 39 hours beg you Will Excuse my not waiting on you myself this Evening. I have the honor to Command a Small privateer from MaryLand and have taken two prizes one of them I have got in a port in france Calld. Cherbourg. The kings officers there was going to turn me out and the prize out of the port But made intreat to keep them in Untill I Returnd from parris. I New I must apply to you for Assitanc. I shall Wait on your honor to Morrow Morning. I Am Sir your most Obedient and Humble Servant
John Burnell
